—In an action to recover damages for personal injuries, the plaintiff, Micheline Nehme, appeals from a judgment of the Supreme Court, Kings County (Moskowitz, J.), entered August 9, 1995, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
In this case there were sharply disputed questions of fact as to the actions of the parties and the circumstances surrounding the accident. The jury resolved these questions and we cannot say that the verdict is against the weight of the evidence (Lolik v Big V Supermarkets, 86 NY2d 744).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.